UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33503 BLUEKNIGHTENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8536826 (IRS Employer Identification No.) Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, Oklahoma 74136 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (918) 237-4000 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 7, 2011, there were 21,538,462 Series A Preferred Units and 22,657,638 common units outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements. 1 Consolidated Balance Sheets as of December 31, 2010 and September 30, 2011 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2011 2 Consolidated Statements of Changes in Partners’ Capital (Deficit) for the Nine Months Ended September 30, 2011 3 Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2010 and 2011 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 33 Item 4. Controls and Procedures. 33 PART II OTHER INFORMATION 34 Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 5. Other Information 37 Item 6. Exhibits. 37 i PART I. FINANCIAL INFORMATION Item 1. Financial Statements BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (in thousands, except per unit data) As of December 31, 2010 As of September 30, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $429 for both dates Receivables from related parties, net of allowance for doubtful accounts of $0 for both dates Insurance recovery receivable Prepaid insurance Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $119,735 and $132,052 at December 31, 2010 and September 30, 2011, respectively Goodwill Debt issuance costs, net Intangibles and other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Current liabilities: Accounts payable $ $ Accrued loss contingency (see Note 13) Accrued interest payable Accrued interest payable to related parties Accrued property taxes payable Unearned revenue Unearned revenue with related parties — Accrued payroll Other accrued liabilities Convertible Debentures (see Note 5) Fair value of derivative embedded within Convertible Debentures — Fair value of rights offering liability Current portion of long-term payable to related parties Total current liabilities Long-term payable to related parties Other long-term liabilities Long-term debt (including $15.0 million with related parties for both dates) Commitments and contingencies (Notes 5 and13) Partners’ capital (deficit): Series A Preferred Units (21,538,462 units issued and outstanding for both dates) Common unitholders (21,890,224 units issued and outstanding for both dates) Subordinated unitholders (12,570,504 and zero units issued and outstanding at December 31, 2010 and September 30, 2011, respectively) ) — General partner interest (2.0% and 3.0% interest at December 31, 2010 and September 30, 2011, respectively, with 1,127,755 general partner units outstanding for both dates) ) ) Total Partners’ deficit ) ) Total liabilities and Partners’ deficit $ $ See accompanying notes to unaudited consolidated financial statements. 1 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) Three Months Ended September 30, Nine Months Ended September 30, (unaudited) Service revenue: Third party revenue $ Related party revenue Total revenue Expenses: Operating General and administrative Total expenses Operating income Other (income) expenses: Interest expense Change in fair value of embedded derivative within convertible debt — ) — ) Change in fair value of rights offering liability — ) — ) Income (loss) before income taxes ) ) Provision for income taxes 50 72 Net income (loss) $ ) $ $ ) $ Allocation of net income (loss) for calculation of earnings per unit: General partner interest in net income (loss) $ ) $ $ ) $ Preferred interest in net income $ — $ $ — $ Beneficial conversion feature attributable to preferred units $ — $ $ — $ Income (loss) available to common and subordinated unitholders $ ) $ $ ) $ ) Basic and diluted net income (loss) per common unit $ ) $ $ ) $ ) Basic and diluted net income (loss) per subordinated unit $ ) $ $ ) $ ) Weighted average common units outstanding - basic and diluted Weighted average subordinated units outstanding - basic anddiluted 12,571 12,571 See accompanying notes to unaudited consolidated financial statements. 2 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (DEFICIT) (in thousands) Common Unitholders Subordinated Unitholders Series A Preferred Unitholders General Partner Interest Total Partners’ Deficit (unaudited) Balance, December 31, 2010 $ $ ) $ $ ) $ ) Net income Equity-based incentive compensation — 7 Amortization of beneficial conversion featureof Preferred units ) ) — — Distributions — — ) ) ) Debt conversion option classified as equity — — — Contribution and cancellation of subordinated units — — ) — Balance, September 30, 2011 $ $ — $ $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 3 BLUEKNIGHT ENERGY PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization and write-off of debt issuance costs Amortization of subordinated debenture discount — Decreasein fair value ofembedded derivative withinconvertible debt — ) Decreasein fair value of rights offering liability — ) Asset impairment charge — Gain on sale of assets ) ) Equity-based incentive compensation 27 Changes in assets and liabilities Decrease (increase) in accounts receivable ) Decrease (increase) in receivables from related parties ) Decrease in prepaid insurance Decrease in other current assets Decrease (increase) in other assets ) Decrease in accounts payable ) ) Increase (decrease) in accrued interest payable ) Increase in accrued interest payable to related parties 61 Increase (decrease) in accrued property taxes ) Increase (decrease) in unearned revenue ) Increase (decrease) in unearned revenue from related parties ) Increase in accrued payroll Increase (decrease) in other accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions — ) Capital expenditures ) ) Proceeds from sale of assets Net cash used in investing activities ) ) Cash flows from financing activities: Payment on insurance premium financing agreement ) ) Debt issuance costs ) ) Payments on capital lease obligations ) — Borrowings from related party — Payments on long-term payable to related party — ) Borrowings under credit facility Payments under credit facility ) ) Distributions — ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Increase in accounts payable related to purchase of property, plant and equipment $ $ Increase in accrued liabilities related to insurance premium financing agreement $ $ See accompanying notes to unaudited consolidated financial statements. 4 BLUEKNIGHT ENERGY PARTNERS, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND NATURE OF BUSINESS Blueknight Energy Partners, L.P. (formerly SemGroup Energy Partners, L.P.) and subsidiaries (the “Partnership”) is a publicly traded master limited partnership with operations in twenty-three states. The Partnership provides integrated terminalling, storage, processing, gathering and transportation services for companies engaged in the production, distribution and marketing of crude oil and asphalt products. The Partnership manages its operations through four operating segments: (i)crude oil terminalling and storage services, (ii)crude oil pipeline services, (iii) crude oil trucking and producer field services and (iv) asphalt services. The Partnership’s common units, which represent limited partnership interests in the Partnership, are listed on the NASDAQ Global Market. The Partnership was formed in February of 2007 as a Delaware master limited partnership initially to own, operate and develop a diversified portfolio of complementary midstream energy assets. 2. BASIS OF PRESENTATION The financial statements have been prepared in accordance with accounting principles and practices generally accepted in the United States of America (“GAAP”).The consolidated statements of operations for the three and nine months ended September 30, 2010 and 2011, the consolidated statement of changes in partners’ capital (deficit) for the nine months ended September 30, 2011, the statement of cash flows for the nine months ended September 30, 2010 and 2011, and the consolidated balance sheet as of September 30, 2011 are unaudited.In the opinion of management, the unaudited consolidated financial statements have been prepared on the same basis as the audited financial statements and include all adjustments necessary to present fairly the financial position and results of operations for the respective interim periods.All adjustments are of a recurring nature unless otherwise disclosed herein.The 2010 year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.These consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”) on March 16, 2011 (the “2010 Form 10-K”).Interim financial results are not necessarily indicative of the results to be expected for an annual period.The Partnership’s significant accounting policies are consistent with those disclosed in Note 3 of the Notes to Consolidated Financial Statements in our 2010 Form 10-K. 3. RECENT EVENTS On October 25, 2010, the Partnership entered into a Global Transaction Agreement by and among the Partnership, Blueknight Energy Partners, G.P., L.L.C., which is the Partnership’s general partner (the “General Partner”), Vitol (“Vitol” refers to Vitol Holding B.V., its affiliates and subsidiaries other than the Partnership’s general partner and the Partnership) and Charlesbank (“Charlesbank” refers to Charlesbank Capital Partners, LLC, its affiliates and subsidiaries other than the Partnership’s general partner and the Partnership), pursuant to which the Partnership effected a refinancing of its existing debt.The Global Transaction Agreement contemplated three events comprised of Phase I Transactions, a unitholder vote and Phase II Transactions.Phase I transactions were completed concurrently with the execution of the Global Transaction Agreement.For a detailed description of the Global Transaction Agreement, see the Partnership’s 2010 Form 10-K. On May 12, 2011, the Partnership, theGeneral Partner, Vitol and Charlesbank entered into the First Amendment to Global Transaction Agreement (the “Amendment”) pursuant to which the Unitholder Vote Transactions and the Phase II Transactions contemplated in the Global Transaction Agreementwere modified. Pursuant to the Global Transaction Agreement, as amended by the Amendment, the General Partner filed a definitive proxy statement with the Securities and Exchange Commission (the “SEC”) relating to a special meeting (the “Unitholder Meeting”) that occurred on September 14, 2011 during which the Partnership’s unitholders considered and voted upon (i) certain amendments to the Partnership’s partnership agreement (the “Partnership Agreement Amendment Proposal”) as more fully set forth below and (ii) an amendment to the General Partner’s Long-Term Incentive Plan to increase the number of common units issuable under such plan by 1,350,000 common units from 1,250,000 common units to 2,600,000 common units (the “LTIP Proposal”).Pursuant to the Partnership Agreement Amendment Proposal, the Partnership’s partnership agreement would be amended to: 5 • reset (1) the minimum quarterly distribution to $0.11 per unit per quarter from $0.3125 per unit per quarter, (2) the first target distribution to $0.1265 per unit per quarter from $0.3594 per unit per quarter, (3) the second target distribution to $0.1375 per unit per quarter from $0.3906 per unit per quarter and (4) the third target distribution to $0.1825 per unit per quarter from $0.4688 per unit per quarter; • waive the cumulative common unit arrearage; • remove provisions in the partnership agreement relating to the subordinated units, including concepts such as a subordination period (and any provisions that expressly apply only during the subordination period) and common unit arrearage, in connection with the transfer to the Partnership, and its subsequent cancellation, of all of the Partnership’s outstanding subordinated units; • provide that distributions shall not accrue or be paid to the holders of the Partnership’s incentive distribution rights for an eight quarter period beginning with the quarter in which the special meeting occurs; • provide that during the period beginning on the date of this special meeting and ending on June 30, 2015 (the “Senior Security Restriction Period”), the Partnership will not issue any class or series of partnership securities that, with respect to distributions on such partnership securities or distributions upon liquidation of the Partnership, ranks senior to the common units during the Senior Security Restriction Period, or “Senior Securities”, without the consent of the holders of at least a majority of the outstanding common units (excluding the common units held by the General Partner and its affiliates and excluding any Senior Securities that are convertible into common units), subject to certain exceptions; and • make certain other amendments relating to the conversion of the Partnership’s Series A Preferred Units (the “Preferred Units”). On September 14, 2011, the Partnership’s unitholders approved the proposals outlined above.As a result, (i) the General Partner adopted the Fourth Amended and Restated Agreement of Limited Partnership of the Partnership (the “Amended and Restated Partnership Agreement”) to reflect the approval of the Partnership Agreement Amendment Proposal, (ii) Vitol and Charlesbank transferred all of the Partnership’s outstanding subordinated units to the Partnership and the Partnership cancelled such subordinated units and (iii) the Partnership was obligated to undertake an approximately $77 million rights offering. On October 3, 2011, the Partnership commenced the rights offering.Pursuant to the terms of the rights offering, the Partnership distributed to its common unitholders of record as of the close of business on September 27, 2011, 0.5412 rights for each outstanding common unit, with each whole right entitling the holder to acquire, for a subscription price of $6.50, a newly issued Preferred Unit.The rights offering expired on October 31, 2011. The results of the rights offering indicate that the rights offering was over-subscribed and, accordingly, on November 9, 2011, the Partnership issued a total of 11,846,990 Preferred Units to unitholders that exercised their rights. The Partnershipreceived net proceeds of approximately $77 million from the rights offering. The net proceeds from the rights offering, after deducting expenses, were used to redeem convertible debentures in the aggregate principal amount of $50 million plus accrued interest thereon that the Partnership issued to Vitol and Charlesbank (the “Convertible Debentures”) and to repurchase an aggregrate of 3,225,494 Preferred Units from Vitol and Charlesbank.
